DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification and Claim Observations
The specification and claims use the units of W/K (Watts/Kelvin) for thermal resistance.  Typically the units for thermal resistance are expressed as mK/W (meter·Watts/Kelvin).  The applicant is requested to ensure that the units in the specification and claims are correct. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2010/0071443
Wrench et al.

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4, 5, 11, 12, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wrench et al.
With regard to claim 1 Wrench et al. disclose a rheometer having a geometry element (reference item 46), a heat conductor element (reference item 60), a heater element (reference item 52), a cooling device (reference item 54), and a thermal resistance layer.  The heat conductor element has an element surface (its lower surface or upper surface) that are adjacent to and in thermal communication with the geometry element.  The heater element is in thermal contact with the heat conductor element in that it will heat the heat conductor element.  The cooling device has a cooling surface (its upper surface).  The thermal resistance layer can be the lower surface of the heat spreader (reference item 56) and is disposed between the cooling element and either of the element surfaces. While Wrench et al. state that the heat spreader acts like a thermal conductor it will inherently have some amount of thermal resistance.  
With regard to claim 2 the heaters are electric resistance heaters.
With regard to claim 4 the cooling device can be a Peltier device.
With regard to claim 5 the cooling device has at least two surfaces (its upper and lower surfaces) that are in thermal communication with each other.  
With regard to claims 11 and 12 the geometry element is a lower plate that is in thermal contact with a sample (reference item 42).
Allowable Subject Matter
Claims 3, 6-10, 13-15, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856